                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

    Darrell L. Goss,                     )    C/A No.: 1:18-2124-BHH-SVH
                                         )
                       Plaintiff,        )
                                         )
          vs.                            )
                                         )
    Bryan P. Stirling, Charles           )
    Williams, Joel Anderson, Aaron       )
    Joyner, Michael Stephen, Scott       )               ORDER
    Lewis, Willie Davis, Richard         )
    Cothran, Levern Cohen, Donnie E.     )
    Stonebreaker, Terrie Wallace,        )
    Gary Lane, John Pate, and            )
    Patricia Yeldell,                    )
                                         )
                       Defendants.       )
                                         )

         Darrell L. Goss (“Plaintiff”), proceeding pro se and in forma pauperis,

brings this action pursuant to 42 U.S.C. § 1983, alleging violation of his

Eighth Amendment rights, against Richard Cothran (“Cothran”), Warden of

Turbeville Correctional Institution (“TCI”), in his individual capacity, for

failure to protect Plaintiff from inmate assaults and the threat of inmate

assaults due to increased gang violence. 1


1 Plaintiff has moved to voluntarily dismiss with prejudice all claims against
all other defendants except against Cothran (collectively “Defendants”). [See
ECF No. 163, ECF No. 174 at 1–2]. All Defendants have moved for summary
judgment, and on February 20, 2020, the undersigned issued report and
recommendation, recommending in part the district judge grant Plaintiff’s
motion for voluntary dismissal and deny Contran’s motion for summary
judgment as to Plaintiff’s remaining claim for violation of his Eighth
      This matter comes before the court on Plaintiff’s motion for

reconsideration of the court’s order denying his motion to amend his

complaint. [ECF No. 198]. All pretrial proceedings in this case were referred

to the undersigned pursuant to the provisions of 28 U.S.C. § 636(b) and Local

Civ. Rule 73.02(B)(2)(e) (D.S.C.).

      On October 15, 2019, Plaintiff filed a motion to amend or correct his

complaint, and on the same day, the undersigned issued an order denying

Plaintiff’s motion as untimely, stating that the deadline for the amendment

of pleadings expired November 14, 2018, eleven months before Plaintiff’s

motion. [ECF Nos. 167, 168]. On February 28, 2020, Plaintiff filed the instant

motion for reconsideration, seeking to add a state-law claim to this action for

gross negligence and citing Laber v Harvey, 438 F.3d 404, 427 (4th Cir.

2006), for support, arguing “delay alone is an insufficient reason to deny his

motion to amend complaint.” [ECF No. 198].

      Although “leave [to amend] shall be freely given when justice so

requires,” Fed. R. Civ. P. 15(a), “a motion to amend may be denied when it

has been unduly delayed and when allowing the motion would prejudice the

nonmovant.” Lone Star Steakhouse & Saloon, Inc. v. Alpha of Virginia, Inc.,

43 F.3d 922, 941 (4th Cir. 1995). In this instant case, allowing the Plaintiff to



Amendment rights for failure to protect him from prison gang violence. [ECF
No. 191 at 28].
                                       2
amend his complaint to add a state-law claim in addition to his constitutional

claims would be highly prejudicial to Defendants, as discovery is complete

and Defendants’ motion for summary judgment has been heard.

      As cited by Plaintiff, “[w]hether an amendment is prejudicial will often

be determined by the nature of the amendment and its timing.” Matrix

Capital Mgmt. Fund, LP v. BearingPoint, Inc., 576 F.3d 172, 193 (4th Cir.

2009) (citation omitted and emphasis added); see also Laber, 438 F.3d at 427

(“the further the case progressed before judgment was entered, the more

likely it is that the amendment will prejudice the defendant or that a court

will find bad faith on the plaintiff’s part”).

      Here, the deadline to amend Plaintiff’s complaint expired on November

14, 2018, and amendment at this time would be prejudicial to Defendants.

Therefore, Plaintiff’s motion for reconsideration is denied. [ECF No. 198].

      IT IS SO ORDERED.



March 26, 2020                                   Shiva V. Hodges
Columbia, South Carolina                         United States Magistrate Judge




                                          3
